DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I invention (claim 1-12) in the reply filed on 12/17/2021 is acknowledged.
Claim 13 and 14 are thus withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2021.

Non-Compliant Claim Identifier
The identifier of claim 13 and 14 need be remarked as withdrawn since these claims are directed to non-elected inventions in the instant application.  A correct status identifier (Withdrawn) has not been set forth for the amended claims. See MPEP § 714 and 37 CFR 1.121(c). Appropriate correction is required.  A non-compliant form has not been sent out for advancing the prosecution and correction is required in next response. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 6 and 10 recite the molar ratio of Mo to Nb is from 1:0.08 to 0.20 but their respective parent claims already require a .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Benderly (US2005/0239643) in view of Timpe (WO2009/106474A2), Wendlinger (US2014/0155659) and Chu et al. (Performance of Phase-pure M1 MoVNbTeOx Catalysts by Hydrothermal Synthesis with Different Post-treatments for the Oxidative Dehydrogenation of Ethane, Applied Catalysis A:General 298 (2015) pages 99-106).
Benderly provides a process for improving one or more performance characteristics of one or more mixed metal oxide catalysts, comprising the steps of: preparing one or more metal oxide catalysts into a structured catalyst, treating the structured catalyst with one or more chemical treatments ([0009]-[0012]) wherein the chemical treatments includes treating the metal oxide catalyst with oxidizing agents selected from hydrogen peroxide (i.e. H2O2) ([0043], [0044]).  Benderly discloses the mixed metal oxide catalyst having a formula of   MoVaNbbXcZdOn  wherein X is at least one element selected from the group consisting of Te and Sb, Z is at least one element selected from the group consisting of W, Cr, Ta, Ti, Zr, Hf, Mn, Re, Fe, Ru, Co, Rh, Ni, Pd, Pt, Ag, Zn, B, Al, Ga, In, Ge, Sn, Si, Pb, P, Bi, Y, Ce, rare earth elements and alkaline earth elements, 0.1≤a≤1.0, 0.01≤b≤1.0, 0.01≤.c≤1.0, 0≤d≤1.0 and n is determined by the oxidation states of the other elements ([0005], [0006], [0047]-[0048]).  Benderley specifically teaches such mixed metal oxide catalyst having a formula of     MoaVbTecNbdOe ([0067], [0139]-[0144]) and such catalyst being prepared via mixing Mo, V, Nb and Te compounds into an aqueous  slurry or solution with desired atomic ratio of respective metal elements, drying, calcining to form a catalyst.  Thus treating the  catalyst with hydrogen peroxide is envisioned from Benderly’s teachings. 

Regarding claim 1, Benderly does not expressly teach heating slurry with agitation and simultaneous removal of gaseous byproduct. 
Timpe teaches a method of preparing a MoVTeNb mixed oxide catalyst for oxidation of hydrocarbons (page 5 4th para.)  comprising dissolving the corresponding Mo, V, Te and Nb compounds into water forming an aqueous solution (page 10 last para.-page 11 first para., page 11 3rd para., page 12 3rd para-4th para.) at  temperature from 40-80 °C (example 1) , combining the resulting aqueous solution to an aqueous mixture containing the catalyst metals in the desired ratio of the final catalyst material, heating the aqueous mixture at elevated temperature (preferably 130-180 °C)  and elevated pressure (e.g. up to 9 Mpa) for 24-144 hours in an autoclave to form a solid material, collecting and drying the solid material, then calcining,  wherein the mixed oxide catalyst having a formula of MoVaTebNbcZdOx with  a = 0.15-0.50, b = 0.02-0.45, in particular 0.05-0.40, c = 0.05-0.45, d ≤0,05 and x being  the molar number of oxygen binding to the metal atoms present in this mixed metal oxide which follows from the relative amount an d valence of the metal elements (page 6  last 5 lines, page 13 1st-2nd para.).   

Since Timpe already discloses mixture of metal elements need be formed, then reacted under certain pressure in an autoclave, it would have been obvious for one of ordinary skill in the art to adopt an autoclave with stirring and aperture for degasification and pressure control as shown by Timple and Wendlinger to practice the catalyst producing process of  Benderly because by doing so can ensure mixing all the reactants homogeneously  for obtaining desired mixed metal oxide catalyst as suggested by Timple and obtaining desired pressure via such degasification and pressure control  as suggested by Wendlinger. 
Chu discloses using hydrogen peroxide to treat a MoVNbTeOx catalyst with help obtain more M1 phase while removing M2 phase (page 100 section 2.1, page 101 two last para.).  Chu teaches such hydrogen peroxide treatment involves introducing Nb for forming needed M1 phase while removing Te in M2 phase (page 100 3rd para. table 1), therefore, such hydrogen peroxide treatment will lead to less Te and more Nb in the catalyst. 
It would have been obvious for one of ordinary skill in the art to adopt such hydrogen peroxide treatment for help obtaining a MoVNbTeOx catalyst having high activity as suggested by Chu (page 100 3rd para., table 1, page 103 Fig. 4 and last para., page 105 section 3.4.2).  

	Regarding claim 6 and 10, such limitations have been met as discussed above. 
Regarding claim 7, Chu further discloses formed solid being filtrated, washed with distilled water, then dried and calcined (section 2.1). It would have been obvious for one of ordinary skill in the art to adopt such washing with water to wash off byproduct, impurities or unreacted reactants for help obtaining desired mixed metal oxide precatalyst.
Regarding claim 8, Benderly further teaches grinding the formed mixed metal oxide for improving the catalyst activity ([0166]- [0169]). 
Regarding claim 9, Benderly teaches calcining the catalyst at inert atmosphere from 350 -1000 °C for 1 to 25 hours ([0142], [0143]). 
2O2 treatment affecting the MoVNbTeOx mixed oxide catalyst activity (page 103 2nd last para. -page 104 right col. first para, page 106 section 4. Conclusion). 
It would have been obvious for one of ordinary skill in the art to adopt same volume and concentration of H2O2 as that of instantly claimed to treat 1gram MoVNbTeOx mixed oxide catalyst via routine optimization (see MPEP 2144. 05 II) for help obtaining a MoVNbTeOx mixed oxide catalyst with desired activity as suggested by Chu. 
Regarding claim 12, Benderly and Timpe already teaches MoVNbTeOx mixed oxide catalyst having Mo:V:Te:Nb  ratio overlapping with that of instantly claimed, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Benderly (US2005/0239643) in view of Timpe (WO2009/106474A2), Wendlinger (US2014/0155659) and Chu et al. (Performance of Phase-pure M1 MoVNbTeOx Catalysts by Hydrothermal Synthesis with Different Post-treatments for the Oxidative Dehydrogenation of Ethane, Applied Catalysis A: General 298 (2015) pages 99-106) as applied above, and further in view of Knaebel (US2012/0180389). 
Benderly in view of Timpe, Wendlinger and Chu does not expressly teach gaseous species removed from the reactor using absorption, adsorption etc.   However, Benderly in view of Timpe, Wendlinger and Chu already teaches gaseous byproduct can be removed from the reactor and it is well-known in the art that gaseous byproduct can be removed from a reactor via absorber or gas adsorption or chemical transformation (see Knaebel [0022]). 
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of U.S. patent 10668454. 
 Although the claims at issue are not identical, they are not patentably distinct from each other because US’454 teaches a substantially the same or substantially the same method as that of instantly claimed. 
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of U.S. patent 10350582 in view of Timpe (WO2009/106474A2) and Wendlinger (US2014/0155659). 
 Although the claims at issue are not identical, they are not patentably distinct from each other because US’582 already teaches a substantially the same method except the heating pressure, removing gas from the autoclave, but such limitations are 
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of U.S. patent 10406517 in view of Timpe (WO2009/106474A2) and Wendlinger (US2014/0155659). 
 Although the claims at issue are not identical, they are not patentably distinct from each other because US’517 already teaches a substantially the same method except the heating pressure, removing gas from the autoclave, but such limitations are disclosed by Timpe and Wendlinger respectively as discussed above.  It would have been obvious for one of ordinary skill in the art to adopt suitable pressure as shown by Timple via routine experimentation (see MPEP 2144. 05 II) for help obtaining mixed metal oxide catalyst as suggested by Timpe. It would have been obvious for one of ordinary skill in the art to adopt an autoclave with stirring and aperture for degasification as shown by Wendlinger to practice the autoclave of US’517 in view of Timpe because by doing so can ensure mixing all the reactants and also obtaining desired pressure via such degasification as suggested by Wendlinger.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1759